Case 8:18-cv-01507-WFJ-AEP Document 21 Filed 10/02/18 Page 1 of 2 PageID 104



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


PATRICIA BURKE,

Plaintiff,


-vs-

CAPITAL ONE BANK (USA), N.A.                          CASE NO.: 8:18-CV-1507-T-02AEP
and TATE & KIRLIN ASSOCIATES,
INC.,

Defendants.

                                         /

                                         NOTICE OF SETTLEMENT

         Plaintiff, Patricia Burke, by and through the undersigned counsel, hereby notifies the Court that

the Plaintiff and Defendant, Capital One Bank (USA) N.A., have reached a settlement with regard to this

case and are presently drafting and finalizing the settlement agreement, and general release or documents.

Upon execution of the same, the parties will file the appropriate dismissal documents with the Court.



                                                 /s/ Shaughn C. Hill
                                                  Shaughn C. Hill, Esq.
                                                  Florida Bar #: 105998
                                                  Morgan & Morgan, Tampa, P.A.
                                                  One Tampa City Center
                                                  Tampa, FL 33602
                                                  Tele: (813) 223-5505
                                                  Fax: (813) 223-5402
                                                  shill@forthepeople.com
                                                  Attorney for Plaintiff
Case 8:18-cv-01507-WFJ-AEP Document 21 Filed 10/02/18 Page 2 of 2 PageID 105




                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 2nd day of October, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to the following party/parties through the Court’s

CM/ECF system.

Megan P. Stephens
Florida Bar No. 92557
Megan.Stephens@burr.com
BURR & FORMAN LLP
420 N. 20th Street, Suite 3400
Birmingham, AL 35203
Telephone: 205-251-3000
Facsimile: 205-714-6893
Attorney for Defendant Capital One Bank (USA), N.A

Barbara Fernandez
Florida Bar No. 0493767
bfernandez@hinshawlaw.com
HINSHAW & CULBERTSON LLP
2525 Ponce de Leon Blvd.
4th Floor
Coral Gables, FL 33134
Telephone: 305-358-7747
Facsimile: 305-577-1063
                                                                             /s/Shaughn C. Hill
                                                                             Shaughn C. Hill, Esq.
                                                                             Florida Bar #: 105998
